Title: To Thomas Jefferson from Beesly Edgar Joel, 14 March 1781
From: Joel, Beesly Edgar
To: Jefferson, Thomas



Sir
State Yard March 14th. 1781.

I have the honor to inform you, I have for this three Weeks past, been cruising in the Louis Galley From Newport News to Warresqueak Bay. By carrying away my fore yard I was obliged to run up to Chicohomini but shall tomorrow resume my station; on which I have reason to expect I have allready prevented many slaves from forming a Junction with the Enemy.
You will see the propriety of my requesting an order from you to command the Galley pro tempora as it is impossible to forsee what accident may befall me in the Execution of my duty. Do not immagine by this I either request rank, or Pay for my service. It is only to secure me should any misfortune happen. And now Sir, my duty to this Country, my wish for its good, and my respect for you, enduces me to point out a circumstance which is highly prejudicial to the public service. At this time when men are of such importance I could undertake to raise many men for the navy was I not discouraged by the situation in which I find those allready in it. I  have now men on board who have neither cloaths to cover them, or even the necessaries of Life, alltho 7 And more months pay due. Believe me Sir this information proceeds from my anxiety for the public good, and I am informed by an officer that a certain person, has at this instant a large sum of money in his hands for the purpose of paying off the Navy, while the Men are labouring under circumstances truly shocking.
I am with the highest respect your Obedient

B. Edgar. Joel

